Title: Mercy Otis Warren to Abigail Adams, 21 May 1777
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth May 21 1777
     
     I this day Received a few lines from my Friend, whose Long silence I have not been able to Account for but suppose her Letters are Directed southward. Have you any Late private Inteligence from that quarter, and do our Friends their Really think we shall be Invaded on all sides, or do they mean only to advise us to be Ready. My heart at times almost dies within me only with the Apprehension that we and our Neighbours May in a few months suffer all the distress the Inhabitants of the Jerseys and its Environs have already felt. I then Rally up my Fortitude, but find Nothing but Confidence in Him by whom kings Reign, Who Can Easily turn the Counsels of the Wiked into Foolishness, Can support my spirits, and give me the Courage Necessary for such a day as this.
     I purpose to see you soon if Nothing Exstrordinary Intervenes. Mr. Warren proposes to spend Election week at home, and to look Northward the Monday following when I shall accompany him, and promiss myself the pleasure of spending a few days with my Braintree Friends.
     Is Betsey agoing to be Maried. Why has she done writing. Do New acquaintance and New prospects Engross all her Attention. Give her my Love and best Wishes.
     How do they do down at the Farms. Is Mrs. Lincoln Blind again. Is she Lame or is she Lazy that she Neglects her Friend at Plimouth.
     
      With unfeigned Regards to Yourself and Family Concludes Your Friend,
      Marcia Warren
     
     
      Mrs. Lothrops Compliments &c. to Mrs. Adams.
      
      The papers for which I thank You I send now Least I forget it another time.
     
    